DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on March 28, 2022, in response to PTO Office Action mailed on December 27, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, no claims have been amended or cancelled. Claim 11 is a new claim. As a result, claims 1-11 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Response to Arguments
Due to Applicant’s amendments for claim 7 filed on March 28, 2022, the rejection based on 35 USC 101/112 has been withdrawn.
Applicant's arguments filed on March 28, 2022, in response to PTO Office Action mailed on December 27, 2021, have been fully considered but are not persuasive. 	
	Concerning the Applicant’s argument that none of the prior arts of record discloses “a received data memory configured to store received data input to the data communication device through a bus,” Examiner notes that claims are given the broadest reasonable interpretation consistent with the specification (See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 – § 2116.01 for case law pertinent to claim analysis). While Applicant argued that Yamazaki (Patent Number US 6,029,210) discloses that the address stored in the second DRAM (508) is not equivalent to storing received data, Examiner first points out that address is treated as data that is stored (emphasis) [Column 2, lines 56-60; Column 3, lines 20-31]. Furthermore, Yamazaki discloses that the address data as it pertains to the access guarantee data is closely related to the normal data in that the storing of normal data affects the status/nature of the address information within the access guarantee data [write data (Column 3, lines 2-7) and read data (Column 3, lines 8-13)]. As interpreted by the Examiner, the access guarantee data (that handles address) and the normal data are handled by the same processes as a first set of data is affected by another set of data that denotes configuration/information of the first set of data.
	Because the access guarantee data affects the processing of the normal data, with the access guarantee data used in comparisons [Column 3, lines 13-23], Examiner notes that Yamazaki also discloses other limitations including “a comparison determination circuit configured to output a comparison determination result signal indicating a determination result of comparing the fixed value stored in the fixed value memory and a value of the received data stored in the received data memory” [Column 16, lines 7-13], “a data output circuit configured to output the output data to the bus when operating in a first state, and not to output the output data to the bus when operating in a second state” [Column 16, lines 40-44 and 51-54; Column 14, lines 10-13; Column 16, lines 66-67 to Column 17, lines 1-5], and “an output controller configured to output a control signal to the data output circuit based on the comparison determination result signal and the data output control signal, the data output circuit being configured to operate in the first state or the second state based on the control signal” [Column 16, lines 14-20].
	As for the Applicant’s argument pertaining to the limitation “to output a data output control signal that controls whether or not to output the normal data based on a command input,” Examiner points to the use of a selection mechanism [Column 3, lines 14-24] which is used in conjunction with other data instructions (including read and write as disclosed in [Column 3, lines 2-13].

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki (Patent Number US 6,029,210).
As per claim 1, Yamazaki discloses “a data communication device comprising: a fixed value memory configured to store a fixed value (comparison data registers 520 and 521 (FIG. 5), where the CPU assigns comparison data ‘*01’ or ‘*1*’ to the comparison data register 520 depending on states (Column 15, lines 5-10) and ‘011’ or ‘010’ to comparison bit register 521; Column 15, lines 18-22).”
Yamazaki discloses “a received data memory configured to store received data input to the data communication device through a bus (through a guarantee bit data latched by the latch 516, where the guarantee bit data is read from a second DRAM 508; Column 14, lines 47-51).”
Yamazaki discloses “an output data memory configured to store output data (normal data read from the first DRAM 507; Column 14, lines 26-29).”
Yamazaki discloses “a comparison determination circuit configured to output a comparison determination result signal indicating a determination result of comparing the fixed value stored in the fixed value memory and a value of the received data stored in the received data memory (bit comparing circuit 519 determines whether or not the lowest two bits of the guarantee bit data read from the second DRAM 508 to the latch 516 are ‘01’ I the first control state, or the bit ‘b1’ of the guarantee bit data read from the second DRAM 508 to the latch 516 is ‘1’ in the second control state; Column 16, lines 7-13).”
Yamazaki discloses “a data output circuit configured to output the output data to the bus when operating in a first state, and not to output the output data to the bus when operating in a second state (through a read modify write timing generating circuit 509 that configures enabling signals (Column 16, lines 40-44 and 51-54). Note that there is a read operation [Column 14, lines 10-13] and write operation; Column 16, lines 66-67 to Column 17, lines 1-5).”
Yamazaki discloses “a command analyzing circuit configured to output a data output control signal based on a command input through the bus, the data output control signal controlling whether or not to output the output data to the bus (input gate 501 that handles memory read and memory write signals; FIG. 5).”
Yamazaki discloses “and an output controller configured to output a control signal to the data output circuit based on the comparison determination result signal and the data output control signal, the data output circuit being configured to operate in the first state or the second state based on the control signal (selector 513 selects data which is read from the first DRAM 507 and which is latched by the latch 515 if the result of the operation performed by the bit comparing circuit 519 is ‘1’; Column 16, lines 14-20).”
As per claim 7, Yamazaki discloses “the data communication device according to Claim 1 (as disclosed by Yamazaki above), wherein the fixed value memory is configured to record the fixed value using a plurality of metals layers or metal lines (registers 520 and 521; FIG. 5).”
As per claim 8, Yamazaki discloses “the data communication device according to Claim 1 (as disclosed by Yamazaki above), wherein the fixed value memory is configured to record the fixed value using a plurality of electronic fuses (registers 520 and 521; FIG. 5).”
As per claim 9, Yamazaki discloses “the data communication device according to Claim 1 (as disclosed by Yamazaki above), wherein the fixed value memory is configured to record the fixed value using a signal output from a logic circuit (CPU assigns the comparison data to the comparison data register 520 [Column 16, lines 5-10] and bit mask data to the comparison bit register 521; Column 15, lines 18-22).”
As per claim 11, Yamazaki discloses “the data communication device according to claim 1 (as disclosed by Yamazaki above), wherein the command analyzing circuit is further configured to determine whether the command input is a command that specifies the data communication device based on a retrieved device address (write data (Column 3, lines 2-7) and read data (Column 3, lines 8-13), which is used in conjunction with the guarantee bit comparing/generating circuit; Column 3, lines 13-40).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamazaki (Patent Number US 6,029,210) in view of Chamberlain et al. (Publication Number US 2005/0097296 A1).
As per claim 2, Yamazaki discloses “the data communication device according to Claim 1 (as disclosed by Yamazaki above), wherein: the comparison determination circuit comprises: a comparator circuit configured to compare bit values of the fixed value and bit values of the received data, and to output a comparison determination result based on a result of the comparison (bit comparing circuit 519 determines whether or not the lowest two bits of the guarantee bit data read from the second DRAM 508 to the latch 516 are ‘01’ I the first control state, or the bit ‘b1’ of the guarantee bit data read from the second DRAM 508 to the latch 516 is ‘1’ in the second control state; Column 16, lines 7-13).”
However, Yamazaki does not disclose “and a result storage configured to store the comparison determination result, and the comparison determination result signal is output based on the comparison determination result stored in the result storage.”
Chamberlain et al. discloses “and a result storage configured to store the comparison determination result, and the comparison determination result signal is output based on the comparison determination result stored in the result storage (storing the updated encoded memory address in memory; Paragraph 0019).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Yamazaki and Chamberlain et al. in order to enable the preferable atomic operations of memory update [Paragraph 0003] and to increase speed of data update [Paragraph 0007].
As per claim 3, Chamberlain et al. discloses “the data communication device according to Claim 2 (as disclosed by Yamazaki and Chamberlain et al. above), wherein, in response to an input of a reset signal to the result storage, the result storage is configured to update the comparison determination result to an initial value and to store the updated value (resetting one or more of the flag bits in the encoded memory address and storing the updated encoded memory address in memory; Paragraph 0019).”
Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamazaki (Patent Number US 6,029,210) and Chamberlain et al. (Publication Number US 2005/0097296 A1) in view of Sashara (Publication Number US 2006/0067319 A1).
As per claim 4, Yamazaki and Chamberlain et al. disclose “the data communication device according to Claim 2 (as disclosed by Yamazaki and Chamberlain et al. above).” However, Yamazaki and Chamberlain et al. do not disclose “wherein: the comparator circuit further comprises a comparison control circuit, and the comparison control circuit is configured to: store a first part that comprises some of the bit values of the received data written through the bus,” “perform a first comparison process of comparing a second part and the first part, the second part comprising bit values of the fixed value at positions corresponding to the bit values of the first part,” “after the first comparison process, store a third part comprising bit values of the received data other than the bit values of the first part,” “perform a second comparison process of comparing a fourth part and the third part, the fourth part comprising bit values of the fixed value at positions corresponding to the bit values of the third part,” or “and output the comparison determination result based on results of the first comparison process and the second comparison process.”
Sashara discloses “wherein: the comparator circuit further comprises a comparison control circuit, and the comparison control circuit is configured to: store a first part that comprises some of the bit values of the received data written through the bus (the first data byte data contains a leftmost bit and device ID; Paragraph 0043).”
Sashara discloses “perform a first comparison process of comparing a second part and the first part, the second part comprising bit values of the fixed value at positions corresponding to the bit values of the first part (as it pertains to the leftmost bit in the first byte data; Paragraph 0043).”
Sashara discloses “after the first comparison process, store a third part comprising bit values of the received data other than the bit values of the first part (second byte data; Paragraph 0045).”
Sashara discloses “perform a second comparison process of comparing a fourth part and the third part, the fourth part comprising bit values of the fixed value at positions corresponding to the bit values of the third part (leftmost bit in a received second byte data (‘1’ being data phase); Paragraph 0046).”
Sashara discloses “and output the comparison determination result based on results of the first comparison process and the second comparison process (as it pertains to bit 5 in the first byte data (indicating a write or a read) and the left-most bit in the received second byte data; Paragraphs 0046-0047).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Yamazaki and Chamberlain et al. with elements of Sashara in order to enable a master apparatus to communicate with a plurality of slave stations by using one serial interface [Paragraph 0007]. 
As per claim 5, Sashara discloses “the data communication device according to Claim 4 (Yamazaki, Chamberlain et al., and Sashara above), wherein the first and second parts are an eight most significant bits of the received data and fixed value (first data byte; Paragraph 0043), respectively, and wherein the third and fourth parts are an eight least significant bits of the received data and fixed value, respectively (second data byte (Paragraph 0046), with bit D0 to D7; Paragraph 0047).” 
As per claim 6, Sashara discloses “the data communication device according to Claim 4 (Yamazaki, Chamberlain et al., and Sashara above), wherein the second comparison process is only performed if the first comparison process determines the first part matches the second part (Paragraphs 0047).”
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yamazaki (Patent Number US 6,029,210) in view of Sashara (Publication Number US 2006/0067319 A1).
As per claim 10, Yamazaki discloses “a data communication module comprising: first and second data communication devices according to Claim 1 (as disclosed by Yamazaki above).” Though Yamazaki discloses the use of fixed values [comparison data registers 520 and 521 (FIG. 5), where the CPU assigns comparison data ‘*01’ or ‘*1*’ to the comparison data register 520 depending on states (Column 15, lines 5-10) and ‘011’ or ‘010’ to comparison bit register 521; Column 15, lines 18-22], Yamazaki does not disclose “wherein: the first data communication device and the second data communication device are connected to the same bus and have a same device address identifying a device that outputs the output data, the fixed value of the first data communication device is a first fixed value, the fixed value of the second data communication device is a second fixed value different from the first fixed value, and the received data memory of the first data communication device and the received data memory of the second data communication device are configured to receive the same received data from the bus.”
Sashara discloses “wherein: the first data communication device and the second data communication device are connected to the same bus and have a same device address identifying a device that outputs the output data (where a plurality of slave devices connect to the master apparatus through a single serial interface; Paragraph 0007), the fixed value of the first data communication device is a first fixed value (the first data byte data contains a leftmost bit and device ID; Paragraph 0043), the fixed value of the second data communication device is a second fixed value different from the first fixed value (the first data byte data contains a leftmost bit and device ID; Paragraph 0043), and the received data memory of the first data communication device and the received data memory of the second data communication device are configured to receive the same received data from the bus (where a plurality of slave devices connect to the master apparatus through a single serial interface; Paragraph 0007).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Yamazaki and Chamberlain et al. with elements of Sashara in order to enable a master apparatus to communicate with a plurality of slave stations by using one serial interface [Paragraph 0007] which in turn allows for greater simplicity in hardware design.
CONCLUDING REMARKS
Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        June 24, 2022

/Farley Abad/Primary Examiner, Art Unit 2181